DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments have been fully considered but they are not persuasive.
	Applicant argues that Taft does not teach “an NWDAF device which aggregates the analytics information from other NWDAF devices” as recited in Claim 1. 
	Examiner respectfully disagrees. 
	First, Claim 1 is directed to a data collection method performed by a consumer NF (network function) device. Therefore, the scope of the claim is limited to the steps performed by the NF device, and would not cover any steps performed by the NWDAF. 
	Second, Taft, Col. 3, Lines 42-63 disclose that the NWDAF contain one or more wireless network KPIs, and that the NF device obtains these network KPI’s from them. Examiner notes that these KPI’s would be read on the “analytics response or analytics notification” of the amended claim language being obtained by the NF device from the NWDAF. Furthermore, Taft, Col. 11, Lines 29-46, disclose the NWDAF interface receiving network KPI’s from various devices, wherein Taft Col. 6, Lines 48-56 disclose usage of multiples NWDAF devices. Given the broad language used to describe a “NWDAF” device, essentially covering any device that related to data analytics function, Examiner considers these device that the NWDAF receives KPIs from as being NWDAF 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taft et al. (US 10637753 B1).

Claim 1	Taft teaches a data collection method performed by a consumer NF (network function) device, comprising:
transmitting a discovery request for an NWDAF (network data analytics function) device to an NRF (network repository function) device; (FIG. 7, step 740, Cols 13-14, Lines 40-15, transmitting a discovery request for a network function device by a network repository function device)
receiving a discovery response corresponding to the discovery request from the NRF device; (FIG. 7, step 750, Col 15, Lines 4-15, receiving a discovery answer corresponding to the discovery request)
transmitting analytics request or analytics subscription to the NWDAF device; (Col. 8, Lines 44-59, wherein the NWDAF collects analytic information; FIG. 10, and
receiving an analytics response or analytics notification from the NWDAF device, (FIG. 10, Col. 15, Lines 17-33, Col. 8, Lines 44-59, wherein the data connection received analytics information from the NWDAF device) wherein the NWDAF device sends analytics response or analytics notification including analytics information (Col. 3, Lines 42-63, wherein the NWDAF sends analytics information to the NF device) for analytics ID aggregated from a plurality of other NWDAF devices. (Examiner notes that “for analytics ID” comprises an intended use statement regarding the usage of the analytics information that does not have patentable weight; Col. 11, Lines 29-46, wherein the NWDAF aggregates KPIs from various NWDAF devices. It is further noted that further defining what the analytics response or analytics notification includes does not aid in further defining the claim because this analytics response or analytics notification is deemed to be a non-functional descriptive material since analytics response or analytics notification is not utilized for any purpose in the claim). 

Claim 2	Taft teaches Claim 1, and further teaches when the discovery response includes a plurality of NWDAF devices, wherein the analytics request or analytics subscription is transmitted to each of the plurality of NWDAF devices, wherein the analytics response or analytics notification is obtained and aggregated from a plurality of NWDAF devices. (Examiner notes that the claim recites a contingent limitation of a method claim, and “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the conditions precedent are not met.” Claim 2 recites a when the discovery response includes a plurality of NWDAF devices,” and therefore the subsequent limitation are not required to be performed because the conditions precedent are not required to have been met)

Claim 3	Taft teaches Claim 1, and further teaches wherein the NRF device receives a profile of the NWDAF device including at least one of an analytics ID, (Taft, Col. 8, Lines 4-17, an NF instance identifier (ID) or an NF type) a target region of interest, (Taft, Col. 8, Lines 4-17, a Public Land Mobile Network (PLMN) ID associated with the NF or network slice IDs associated with the NF) a type of service supported by the NWDAF device, (Taft, Col. 8, Lines 4-17, supported services associated with the NF) and information about a target entity related to the NWDAF device (Taft, Col. 8, Lines 4-17, endpoint information for each supported service associated with the NF) and 
registers the NWDAF device in association with the profile. (Taft, Col. 11, Lines 29-46, registering the device in association with the profile)

Claim 4	Taft teaches Claim 3, and further teaches wherein the type of service includes at least one of collection of data for the target entity, (Taft, FIG. 10, step 1090, Col. 15, Lines 17-33, wherein the server comprises setting up a data connection to a target entity) data analytics, data storage, model provisioning or model training for data analytics.

Claim 5	Taft teaches a data collection method performed by a NRF (network repository function) device, comprising:
receiving a discovery request for an NWDAF (network data analytics function) device from a consumer NF (network function) device (FIG. 7, step 740, Cols 13-14, Lines 40-15, transmitting a discovery request for a network function device by a network repository function device)
discovering the NWDAF device corresponding to the discovery request; (FIG. 7, step 740, Cols 13-14, Lines 40-15, transmitting a discovery request for a network function device by a network repository function device)
transmitting a discovery response to the discovery request to the consumer NF device (FIG. 7, step 750, Col 15, Lines 4-15, receiving a discovery answer corresponding to the discovery request)  wherein the NRF device registers the NWDAF device with a profile, (Taft, Col. 11, Lines 29-46, registering the device in association with the profile)
wherein the NWDAF device sends analytics response or analytics notification including analytics information (Col. 3, Lines 42-63, wherein the NWDAF sends analytics information to the NF device) for analytics ID aggregated from a plurality of other NWDAF devices. (Examiner notes that “for analytics ID” comprises an intended use statement regarding the usage of the analytics information that does not have patentable weight; Col. 11, Lines 29-46, wherein the NWDAF aggregates KPIs from various NWDAF devices) 

Claim 6-7 are taught by Taft as described for Claims 3-7 respectively. 

Claim 8	Taft teaches a data collection method performed by a consumer NF (network function) device, comprising:
transmitting a discovery request for an NWDAF (network data analytics function) device to an NRF (network repository function) device[;] (FIG. 7, step 740, Cols 13-14, Lines 40-15, transmitting a discovery request for a network function device by a network repository function device)
receiving a discovery response for the NWDAF device corresponding to the discovery request from the NRF device; (FIG. 7, step 750, Col 15, Lines 4-15, receiving a discovery answer corresponding to the discovery request)
transmitting a data request or data subscription for data on a target entity to the NWDAF device included in the discovery response; (FIG. 10, Col. 15, Lines 17-33, forwarding to the data connection request to the NWDAF device included in the discovery response, wherein the request is forwarded from gNodeB210 to UPF 230-A1; Col. 5, Lines 37-52, ) 
receiving a data response or data notification of data for the target entity from the NWDAF device. (FIG. 10, Col. 15, Lines 17-33, wherein the data connection received analytics information from the NWDAF device)

Claim 9-11 are taught by Taft as described for Claims 2-4 respectively.   

Claim 12 	Taft teaches Claim 8, and further teaches wherein the consumer NF device analyzes the data included in the data response or data notification to generate analytics information of the data and exposes the generated analytics information. (FIG. 7, steps 750 and 760, Col, 14, Lines 4-25, analyzing the data receive to generate analytic information, e.g. a particular NF device for selection, and exposing the generated information in the form of making said selection)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG SURVILLO/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        



/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442